June 27, 1904. The opinion of the Court was delivered by
The questions involved in this case are precisely the same as in Mary E. Lowndes v. Julian Fishburne, just filed. The different bonds held by Mary E. Lowndes and Harriott K. Minott were secured by the same *Page 317 
mortgage, and the claim of each for the alleged deficiency depended on precisely the same facts. In accordance with the opinion in Lowndes v. Fishburne, the judgment of this Court is, that the judgment of the Circuit Court be affirmed.